Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021, 08/31/2022 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence contains only information from the title and is a form of “disclosed herein” type sentence. As such it should be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11173899. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	To summarize the double patenting rejections, the application’s independent claims are more generalized versions of the US Patent’s independent claims, and the dependent claims of the application are either identical (e.g. claim 5 of both patents) and/or parted out versions of the patents dependent claims (e.g. claims 2/3 of application are sections of patents claim 4).
	Regarding the current applications independent claims 1 and 6; these claims are obvious over the independent claims of U.S. Patent No. 11173899. The independent claims 1 and 6 of the US patent while not identical in terms of language represent a more specific implementation of the application’s independent claims. Both the application and patents independent claims recite the same “forward object determination unit”, “gear position detection unit”, and “forward collision-avoidance assist (FCA) control unit”. 
	The patented “forward object determination unit” and “gear position detection unit” have identical claimed functions/configurations in the patent claims as they do in the application’s claims. 
	The difference between the patent claims 1/6 and application claims 1/6 is the wording for the configuration of the “forward collision-avoidance assist (FCA) control unit”. However U.S. Patent No. 11173899 specific wording/functioning is a more specific implementation of the generalized parameters/functioning of the current applications independent claims. Provided is pertinent section claim 1 of the patent “a forward collision-avoidance assist (FCA) control unit configured to; finally determine the attribute of the object determined by the forward object determination unit to be a moving object or a stationary object according to the gear position input from the gear position detection unit and when the finally determined object attribute of the object is recognized as a moving object,” (here teaches setting of an object attribute based on the current gear position)“set an FCA control range based” on the finally determined object attribute to be a moving object or a stationary object based on whether or not a gear position at the time when the moving object is recognized is in an N-range.” (this portion teaches the underlying principle/concept of the gear position at the time of recognition being used to determine/update a final attribute) thus claim 1 is teaching a specific implementation of the current gear position being used to determine an attribute, correcting/updating the attribute based on the gear position when the object was first recognized, and the setting of FCA control range based on this finally determined attribute. The patent claims are just listing specific attribute (moving/non-moving) and gear position (if it was in the n-range) implementations, thus it renders obvious to more generalized/overall teachings of determining an object’s final attribute based on a current gear position, determined attribute (attribute based on the current gear position) and then using the gear position at time of recognition to determine the final attribute.
	Application Claims 2-3 are equivalent to the patent claim 4.
	Application claim 4 is equivalent to patent claim 3.
	Application claim 5 is equivalent to patent claim 5.
	Application claims 7-10 are method versions of application claims 2-5 and thus are obvious/patently indistinct over the same patent claims/their method equivalents in patent US 11173899.
Allowable Subject Matter
Claims 2-3, 7-8 while rejected under non-statutory double patenting contain allowable subject matter. No prior art was found to teach the selective changing of a determined attribute/category of an object based on if the current gear position is in the N-range and if the gear position at the time of recognition was in the N-range. 
Regarding the independent claims, while rejected under USC 103 below, amending the claim elements/language to make clear that it is directly the gear position(s) which are being used to update/correct/change the object category (attribute) would overcome the cited prior art combination (and pending a updated search for any inadvertent/bri rejections of such amendments) would be most likely allowable. The current wording “based on” is broad enough to include the changing of detection threshold(s) for categorization of objects (e.g. depending on gear position(s) the speed threshold for defining a moving/static object is changed). Whereas applicant’s disclosed invention is updating based directly on the gear positions (hence the allowance, pending the double patenting rejections, of claims 2-3/7-8 as the elements of 2-3/7-8 is directly using gear positions to affect the category of the object). It is this direct use of gear positions to change/update object classification which appears novel/non-obvious in light of prior art. In short the current language “based on” allows for indirect influence of gear positions on categorization (e.g. gear positions cause changing of detection/classification thresholds, the thresholds which then determine category of object), whereas the direct use of gear position to (selectively) change classification appears novel/non-obvious. Amendments which require/make clear this direct use of gear position would most likely be allowable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 10908271 B2, Watanabe et al, “Mining Work Machine And Obstacle Discrimination Device” as and further in view of Chiu et al, US 20070219695 A1, “Transmission Neutral State Management In Vehicular Safety And Convenience Systems”.
	Regarding Claim 1, Watanabe teaches “A control device for forward collision avoidance in a vehicle, comprising: a forward object determination unit configured to recognize an object in front of the vehicle and to determine an attribute of the recognized object;”( Column 6, lines 46-53, “ The obstacle discrimination device 5 is connected, via the I/F 59, to the front millimeter wave radar 21F, the rear millimeter wave radar 21R, the speed sensor 65, the shift position sensor 66, and the collision determination section 41 in the vehicle control device 4); ”a gear position detection unit configured to detect a gear position of the vehicle; and a forward collision-avoidance assist (FCA) control unit configured to finally determine the attribute of the object determined by the forward object determination unit based on the determined attribute, a current gear position and to set an FCA control range based on the finally determined object attribute.”( Column 6, lines 26-36, “The obstacle discrimination device 5 switches its processing details depending on whether the mining work machine is in a normal travel state or in a state at or immediately after a start. The term “state at or immediately after a start” as used herein means a travel state from a stopped state, in other words, a travel speed of 0 km/h to a speed at which a filter to be used at the obstacle discrimination device 5 to discriminate obstacles and non-obstacles is switched (hereinafter called “the mining work machine-state determination speed threshold”). On the other hand, the term. “normal travel state” means a state in which the mining work machine is traveling at a speed faster than the mining work machine-state determination speed threshold.” Here shows that “travel state” affects the “processing details” (i.e. threshold/analysis of an objects attributes, i.e. moving/non-moving.  And from Column 6, lines 54-58, “ Inputted to the mining work machine-state determination section 50 are travel speed information of the mining work machine from the speed sensor 65 and traveling direction information of the mining work machine from the shift position sensor 66.” It is taught that shift position (i.e. gear position) is used for determining vehicle state. Thus as shift position is used to determine vehicle state and vehicle state is used in determining how to classify objects, shift position is used in determining how to classify objects)
	Watanabe however fails to teach only uses the current gear position for determining the attribute (classification) of the object.
	Chiu et al teaches a vehicle transmission monitoring system. Which tracks and compares the past and current gear states of the vehicle to verify/determine the current driving state of the vehicle. Chiu et al teaches the ([0006] “Many safety and convenience applications, in information, warning, and control categories, are directional in nature. Direction of the vehicle movement is often used in determining whether application functions should be enabled or disabled by control software… approach is to use the transmission state to infer the direction of the vehicle movement. In other words, assume forward movement when a forward gear is selected and reverse movement when a reverse gear is selected…, this approach faces challenges when the transmission is in a Neutral state. While functionality may simply be disabled for a transmission Neutral state, … there are situations where it is desirable to have the application functionalities and benefits while the transmission is in the Neutral state… [0008] The present invention tracks the transmission shift history using the current transmission state and the immediately preceding transmission state and the vehicle speed during a cycle of transmission Neutral state. The invention extends functionality of various vehicular safety and convenience applications to Neutral states of the transmission.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the shift input of Watanabe et al to include the current and previous gear state checking of Chiu et al to aid in determining direction. One would be motivated to make such a modification in that [0006] “Many safety and convenience applications, in information, warning, and control categories, are directional in nature. Direction of the vehicle movement is often used in determining whether application functions should be enabled or disabled by control software. The direction of vehicle movement can be determined with sensors designed for that purpose (such as quadrature phase wheel speed sensors and associated electronic circuitry); however, this approach comes with the increased cost of the sensors. An alternative approach is to use the transmission state to infer the direction of the vehicle movement. In other words, assume forward movement when a forward gear is selected and reverse movement when a reverse gear is selected. While this avoids the cost associated with sensors designed to determine the direction of the vehicle movement, this approach faces challenges when the transmission is in a Neutral state. While functionality may simply be disabled for a transmission Neutral state, the functionalities of the application and the benefits thereof will not be available when the transmission is shifted to Neutral, whether volitionally or not. But there are situations where it is desirable to have the application functionalities and benefits while the transmission is in the Neutral state. Such situations may be more common in vehicles with a manual transmission wherein clutch disengagement and gear transitions are Neutral states. Even in vehicles with an automatic transmission, however, a Neutral state may be purposefully invoked by placing the gear selector into a Neutral position or inadvertently invoked by incorrectly or accidental positioning of the gear selector.” Thus by making use of the current and previous transmission/gear states more accurate direction determination can be determined when the transmission is in a neutral state. The resulting modification would teach the the setting of object attirbutes and forward collision warning based on direction/gear selection (from Watnanbe) in which the gear selection is using both the current and previous gear selection (from Chiu et al). The resulting modification would teach all of claim 1.
	Regarding Claim 4, modified Watanabe et al teaches “The control device according to claim 1, wherein when the object is recognized by the forward object determination unit and the current gear position is in an N-range, the FCA control unit finally determines the object attribute according to the gear position at the time when the object is recognized.”( Chiu et al [0009] “A method for determining direction of travel of a motor vehicle including a transmission having selectable gear states includes monitoring the transmission for a current gear state and an immediately preceding gear state. Vehicle speed is also monitored. Direction of travel is determined when the current gear state is a forward or reverse gear state. Direction of travel is also determined when the current gear state is a Neutral gear state, the immediately preceding gear state is a forward or reverse gear state, and vehicle speed during the current gear state remains above a predetermined threshold. An indeterminate direction of travel is determined when the current gear state is Neutral and vehicle speed at any time during the current gear state is below a predetermined threshold. More particularly, a forward direction of travel is determined when the current gear state is a forward gear state or when the current gear state is a Neutral gear state, the immediately preceding gear state is a forward gear state, and vehicle speed during the current Neutral state remains above a predetermined threshold. And similarly, reverse direction of travel is determined when the current gear state is a reverse gear state or the current gear state is a Neutral gear state, the immediately preceding gear state is a reverse gear state, and vehicle speed at all times during the current Neutral state is above a predetermined threshold.” Thus when the transmission/gear is in neutral the previous gear state is used in determining a travel direction,  (which from Watanabe is then used in determining the object attributes))
Regarding Claim 5, modified Watanabe et al teaches ” The control device according to claim 1, wherein the forward object determination unit receives detected values from a radar sensor for recognizing the object in front of the vehicle and a wheel speed sensor for measuring a wheel speed of the vehicle,’(Column 6, lines 21-25, “The speed sensor 65 may be configured with a wheel rotational-speed sensor, which detects a rotational speed of one of the front wheels 1d that function as driven wheels, and detects the speed of the dump truck 1 from the rotational speed.”);” and calculates a speed and distance of the vehicle relative to the recognized object through the radar sensor to determine the object attribute based on the same.”(Column 5, lines 24-33, “ Each of the front millimeter wave radar 21F, rear millimeter wave radar 21R and front laser radar 22F radiates an electromagnetic wave forward in a traveling direction, receives reflected waves from each obstacle candidate, detects reception intensities of the reflected waves, distances Lfi from the mining work machine to the obstacle candidate and a relative speed of the obstacle candidate to the mining work machine, and outputs obstacle information including the reception intensities of the reflected waves, distances Lfi and relative speed so detected.”);
	Regarding Claim 6, 9-10 these claims are method versions of device claims 1, and 4-5. As such the grounds of rejection/motivation for combination for claims 6, and 9-10 is identical to claims 1, and 4-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160195615 A1; CN 105492285 A; EP 0952459 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661